NO. 12-19-00148-CV

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

 CARLA KOLBER,                                    §      APPEAL FROM THE
 APPELLANT

 V.                                               §      COUNTY COURT AT LAW NO. 1

 JAMES MOORE AND MELINDA
 MOORE,                                           §      HENDERSON COUNTY, TEXAS
 APPELLEES

                                  MEMORANDUM OPINION
                                      PER CURIAM
       Appellant, Carla Kolber, filed a notice of appeal from a February 25, 2019 order granting
a motion for award of expenses/sanctions filed by Appellees, James Moore and Melinda Moore,
and from a March 14, 2019 final judgment, to the extent that the February order merged with the
final judgment. On October 7, Kolber filed an agreed motion to effectuate settlement. The motion
states that the parties reached an agreement to settle the matter between them. Kolber requests
rendition of judgment setting aside the February 25 order.
       Texas Rule of Appellate Procedure 42.1 sets forth the actions that this Court may take in
accordance with an agreement signed by the parties or their attorneys and filed with the clerk.
TEX. R. APP. P. 42.1(a)(2). We may: (A) render judgment effectuating the parties’ agreement; (B)
set aside the trial court’s judgment without regard to the merits and remand the case to the trial
court for rendition of judgment in accordance with the agreement; or (C) abate the appeal and
permit proceedings in the trial court to effectuate the agreement. TEX. R. APP. P. 42.1(a)(2).
       Accordingly, we grant the agreed motion to effectuate settlement. See TEX. R. APP. P.
42.1(a)(2)(A). We render judgment setting aside the trial court’s order of February 25, 2019,
without regard to the merits. See TEX. R. APP. P. 42.1(a)(2)(B). We remand the case to the trial
court for rendition of judgment in accordance with the parties’ agreement. 1 See id.
Opinion delivered October 17, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)


         1
          Kolber also requests that we dismiss the appeal. However, rendering judgment and remanding in
accordance with Rule 42.1 disposes of this appeal without the need for dismissal.


                                                          2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                         OCTOBER 17, 2019


                                        NO. 12-19-00148-CV


                                CARLA KOLBER,
                                    Appellant
                                       V.
                        JAMES MOORE AND MELINDA MOORE,
                                    Appellees


                           Appeal from the County Court at Law No. 1
                    of Henderson County, Texas (Tr.Ct.No. 00195-CCL-16)

                   THIS CAUSE came on to be heard on the agreed motion of the Appellant to
effectuate settlement, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to effectuate settlement be granted; judgment is
rendered setting aside the trial court’s February 25, 2019 order without regard to the merits; the
cause is remanded to the trial court for rendition of judgment in accordance with the parties’
settlement agreement, and that the decision be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.